         Entered on Docket March 16, 2020
                                                           Below is the Order of the Court.

 1

 2
                                                           ___________________
 3                                                         Christopher M. Alston
                                                           U.S. Bankruptcy Judge
 4                                                          (Dated as of Entered on Docket date above)


 5

 6
      _______________________________________________________________
 7

 8

 9

10

11

12                                 UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTRICT OF WASHINGTON
13                                            AT SEATTLE

14

15    In Re:
                                                                Case No:      18-12299-CMA
16
      JASON L. WOEHLER
17
                                                                ORDER ON MOTION FOR
                                                                DETERMINATION OF STAY
18                                        Debtor                VIOLATION

19
               THIS MATTER came before the court on the debtor’s motion for a determination that
20
      any lien created by entry of judgment by the Clerk of the United States District Court for the
21
      Western District of Washington against the debtor in Brandt v. Woehler, et al. case no. C17-
22

23    703 RSM violates the automatic stay of 11 USC §362. The court having reviewed the motion

24    and any opposition thereto, it is hereby

25



                                                                                    JAMES E. DICKMEYER, PC
                                                                                   520 Kirkland Way Suite 400
     Order on Stay Violation Motion - 1                                                    PO Box 2623
                                                                                Kirkland, Washington 98083-2623
                                                                                          (425) 889-2324
     Case 18-12299-CMA            Doc 183      Filed 03/16/20   Ent. 03/16/20 12:13:50           Pg. 1 of 2
                                                          Below is the Order of the Court.

 1
              ORDERED, ADJUDGED AND DECREED that:
 2
              The judgment entered against the debtor Jason L. Woehler on October 23, 2018 in the
 3
      United States District Court for the Western District of Washington, case no. C17-703 RSM,
 4
      which is valid as a conclusive determination of Brandt’s damages claim in this matter, does not
 5
      create or fix a lien or encumbrance on the following real property, and any such lien resulting
 6

 7    from entry of the judgment is void:

 8                      Lot C, Short Subdivision No. 3007704, recorded under Recording No.
                        20080721900006, records of King County, Washington.
 9
                        TOGETHER WITH an easement for ingress egress as delineated on Short
10                      Subdivision No. 3007704, recorded under Recording No.
                        20080721900006, records of King County, Washington.
11
                        AND TOGETHER WITH an easement for ingress and egress as created
12
                        and established by Recording No. 20080918001628, being a re-record of
13                      Recording No. 20071009001342, records of King County, Washington.

14                      SITUATE in the County of King, State of Washington

15                      Property Address: 1920 A East Spruce Street, Seattle, WA 98122
                        Tax Account No. 193480-0076-01
16
                                              /// End of Order ///
17

18
      Presented By:
19
      James E. Dickmeyer, PC
20
      By /s/ James E. Dickmeyer
21      James E. Dickmeyer WSBA #14318
        Attorney for Debtor
22

23

24

25



                                                                               JAMES E. DICKMEYER, PC
                                                                              520 Kirkland Way Suite 400
     Order on Stay Violation Motion - 2                                               PO Box 2623
                                                                           Kirkland, Washington 98083-2623
                                                                                     (425) 889-2324
     Case 18-12299-CMA            Doc 183   Filed 03/16/20     Ent. 03/16/20 12:13:50    Pg. 2 of 2
